NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



DAVID McMANNIS,                               )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-1268
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for Charlotte
County; Mark A. Steinbeck, Senior Judge.

Mark S. Lowry of Lowry Legal, LLC, Fort
Lauderdale; and A. Michael Bross, West
Melbourne, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia Richards,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Affirmed.

NORTHCUTT, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.